Exhibit 10.1


--------------------------------------------------------------------------------

Acer Truncatum Industrial Project Acquisition Agreement with Shandong
Yongchuntang Group Co., Ltd




Party A: China YCT International Group, Inc.
Party B: Shandong Yongchuntang Group Co., Ltd.
In view of the strategic cooperation between Party A and Party B, in order to
better integrate resources, complement each other, win-win cooperation, enhance
market competitiveness and promote the rapid and healthy development of
enterprises, Party B and Party B agreed on the project, The following agenda
items were reached:
1.
The method of acquisition

 
Party B transfers their Acer Truncatum Industrial Project to party A in order to
exchange the part of the equity of Shandong Spring Pharmaceutical Co., Ltd.
2.
Content

 
The agreement is based on the assessment (see appendix 2) recognized by both
parties of the project by the third party evaluation institution designated by
Party A refer to the fix assets, intangible assets and the relevant of
qualification of the Acer Truncatum Industrial Project (see appendix 1) of Party
B.
 
3.
Exchange Items

 
The parties agreed to party A exchange the project with 3% equity of Shandong
Spring Pharmaceutical Co., Ltd. to Party B base on the evaluation of the project
of the existing tangible and intangible assets and qualification of Shandong
Spring Pharmaceutical Co., Ltd. Company by Beijing Zhongping Zhengxin Assets
Appraisal Co., Ltd.
4.   Warranty
     4.1  Party A guarantees that the equity transferred to Party B is the
legally owned equity of  Shandong Spring Pharmaceutical Co., Ltd. of Party A,
and Party A has full management right. Party A guarantees that there is no
mortgage, pledge or guarantee on the transferred equity, and is exempt from the
recourse of any third party. Otherwise, all responsibilities arising therefrom
shall be borne by Party A.
    4.2  After Party A transfers its equity, its rights and obligations in
Shandong Spring Pharmaceutical Co., Ltd. shall be transferred to Party B for
enjoyment and commitment.
    4.3  Party B shall acknowledge the articles of association of Shandong
Spring Pharmaceutical Co., Ltd. and shall ensure the responsibility for
performance of its obligations in accordance with the articles of association.
    4.4  Party A agrees to add a senior management person designated by Party B
to Party A's board of directors.
    4.5  Once the execution of this Agreement, Party B agrees that it or its
related parties shall no longer carry out the related business activities of the
Project of Acer Truncatum Industry separately or with any third parties.
    4.6  Party B agrees that Party A will get the right of first refusal to the
relevant intangible assets and qualifications to the project that Party B has
declared and will get the permission and authorizations from Chinese government
in the future based on the valuation issued by Beijing Zhongping Zhengxin Assets
Appraisal Co., Ltd.


5.
This Agreement is made in duplicate and shall enter into force on the date of
signature of both parties.



The following is the signature part of both sides

--------------------------------------------------------------------------------



China YCT International Group, Inc. (Company Seal)


By: /s/ Yan Tinghe
           Yan Tinghe
           Legal Representative
 
Date: March 18, 2017




Shandong Yongchuntang Group Co., Ltd. (Company Seal)


By: /s/ Wu Wei Rong
           Wu Wei Rong
           Legal Representative
 
Date: March 18, 2017


 
 

--------------------------------------------------------------------------------



